Willard Bartlett, J. (dissenting):
I am not prepared to say that such a contract as is pleaded here in the second separate defense is on its face, and without any averment of malicious motive, one which the law condemns. I cannot see why a man may not be permitted to enter into a restrictive agreement of this character if his purpose in doing so is to secure the best service in the performance of the work which he desires to have done, although the effect of the agreement is in some respects detrimental to others, as, for example, to those who are not admitted to his service because they do not belong to an organization of workingmen whom he deems best fitted to perform the labor which he desires performed. If it were pleaded here that the sole purpose of this contract was to injure other workingmen or hamper their freedom in pursuing their lawful callings, or to coerce them to do an act injurious to themselves, a different case would be presented, but in my opinion a contract having the lawful purpose of benefiting the parties thereto by procuring for the employer the most capable workmen, and not involving the exercise of any physical force or restraint or violence, is not invalidated because of the possibility or probability that its operation may have a detrimental effect upon the interests of others.
Jerks, J., concurred.
Interlocutory judgment reversed, with costs, and demurrer ow ruled, with costs.